IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-59,466-03


EX PARTE DALE DEVON SCHEANETTE




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. C-4-008083-0854220-B FROM THE

CRIMINAL DISTRICT COURT NUMBER FOUR OF TARRANT COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on January 8, 2003.  We affirmed the
conviction and sentence on direct appeal.  Scheanette v. State, 144 S.W.3d 504 (Tex.
Crim. App. 2004).  On June 16, 2004, applicant timely filed his initial application for writ
of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Scheanette, WR-59,446-01 (Tex. Crim. App. December 14, 2004) (withdrawing order of November 9,
2004, also denying relief).  On April 12, 2007, applicant filed this subsequent application
for writ of habeas corpus.
	We have reviewed the six claims in the application and they do not meet the
requirements for consideration of subsequent claims under Article 11.071, Section 5(a). 
This application is dismissed as an abuse of the writ.
	IT IS SO ORDERED THIS THE 6TH DAY OF JUNE, 2007.
Do Not Publish